EXHIBIT 10.10

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT, dated as of                                 (this
“Agreement”), by and among [Chicken Acquisition Corp.], a Delaware corporation
(the “Buyer”) and                                          (“Rollover Seller”).

R E C I T A L S

WHEREAS, the Buyer, the Sellers (including Rollover Seller), the Company Group
and Sellers’ Representative have entered into an Stock Purchase Agreement, dated
as of September 27, 2005 (the “Purchase Agreement”), pursuant to which the
parties thereto have agreed, upon the terms and subject to the conditions set
forth therein, to consummate the transactions contemplated therein (the
“Transactions”); and

[WHEREAS, in connection with, and as an integral part of, the Transactions,
Rollover Seller desires to exchange its right, title and interest in and to
Shares held by Rollover Seller set forth on Schedule I hereto (the “Rollover
Shares”) for              shares (the “Issued Shares”) of the Buyer’s common
stock, par value $.01 per share (“Buyer Stock”) (the “Share Exchange”)]; and

[WHEREAS, in connection with, and as an integral part of, the Transactions,
Rollover Seller [also] desires to exchange its right, title and interest in and
to Stock Options held by Rollover Seller set forth on Schedule II hereto (the
“Rollover Options”) for options to acquire              shares of the Buyer
Stock (the “Issued Options”) (the “Option Exchange” )]

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings given to them in the Purchase Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the Buyer and Rollover Seller hereby agree as follows:

 

1. Closing.

 

  (a) Time and Place. The closing of the [Share Exchange] [and] [Option
Exchange] (the “Exchange Closing”) shall occur substantially concurrently with
and at the place of the Closing.

 

  (b) Termination. If the Purchase Agreement has been terminated pursuant to its
terms, the obligations of the Buyer and Rollover Seller pursuant to this
Agreement shall terminate without liability of either party to the other (other
than as may be set forth in the Purchase Agreement).

 

  (c) [Share Exchange. Upon the terms and subject to the conditions set forth
herein, at the Exchange Closing, Rollover Seller shall transfer to the Buyer the
Rollover Shares in exchange for the Issued Shares.]



--------------------------------------------------------------------------------

  (d) [Option Exchange. Upon the terms and subject to the conditions set forth
herein, at the Exchange Closing, Rollover Seller agrees that each Rollover
Option shall be cancelled and, in exchange therefor, shall receive the Issued
Options.]

 

  (e) Stockholders Agreement. At the Exchange Closing, the Rollover Seller shall
execute the Stockholders Agreement substantially in the form attached hereto as
Exhibit A (the “Stockholders Agreement”).

 

  (f) Delivery. At or prior to, and in connection with, the Exchange Closing,
(i) Rollover Seller shall deliver to the Buyer (A) the Stockholders Agreement,
duly executed by Rollover Seller, and (B) evidence reasonably satisfactory to
the Buyer of the transfer and exchange of the Rollover Shares to the Buyer and
(ii) the Buyer shall deliver to Rollover Seller [[(A)] a certificate
representing the Issued Shares registered in the name of Rollover Seller],
[[(A)][(B)] a stock option agreement in the form attached hereto as Exhibit B
representing the Issued Options (the “Stock Option Agreement”)] and (C) the
Stockholders Agreement, duly executed by the Buyer.

 

2. Conditions Precedent.

The obligation of the Buyer and Rollover Seller to consummate the transactions
contemplated hereby is subject to the satisfaction (or waiver in accordance with
the Purchase Agreement) of the Buyer’s, on the one hand, and the Sellers’ and
the Company Group’s, on the other hand, respective conditions to the Closing set
forth in Article IX of the Purchase Agreement (other than such conditions that
may only be satisfied at the Closing).

 

3. Further Assurances.

Upon the terms and subject to the conditions herein provided, each of the
parties hereto agrees to use its reasonable best efforts to take or cause to be
taken all action, to do or cause to be done, and to assist and cooperate with
the other party hereto in doing, all things necessary, proper or advisable under
applicable Laws and regulations to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including, the execution and delivery of such instruments, and the taking of
such other actions as the other party hereto may reasonably require in order to
carry out the intent of this Agreement.

 

4. Representations and Warranties

 

  (a) Rollover Seller represents and warrants as follows:

 

  (i)

Binding Agreement. Rollover Seller has the capacity to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. Rollover
Seller has duly and validly executed and delivered this Agreement and this
Agreement

 

- 2 -



--------------------------------------------------------------------------------

 

constitutes a legal, valid and binding obligation of Rollover Seller,
enforceable against Rollover Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law).

 

  (ii) No Conflict. Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, nor the performance of the
Rollover Seller’s obligations hereunder will (a) result in a violation or breach
of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation, or
acceleration) under any contract, agreement, instrument, commitment, arrangement
or understanding to which Rollover Seller is a party, or result in the creation
of a Lien with respect to Rollover Seller’s Rollover Shares, if any, or Rollover
Options, if any, or (b) require any consent, authorization or approval of any
other person or any entity or Government Entity, or (c) violate or conflict with
any Judgment applicable to the Rollover Seller or Rollover Seller’s Rollover
Shares, if any, or Rollover Options, if any, or the Issued Shares, if any, or
Issued Options, if any, to be received by the Rollover Seller hereunder.

 

  (iii)

Securities Laws Matters. Rollover Seller acknowledges receipt of advice from
Buyer that (i) the Issued Shares, if any, and Issued Options (and any shares of
Buyer Common Stock acquired on exercise of the Issued Options (“Exercise
Shares”)), if any, have not been registered under the Securities Act of 1933
(the “Act”) or qualified under any state securities or “blue sky” or non U.S.
securities laws, (ii) it is not anticipated that there will be any public market
for any shares of Buyer Common Stock, (iii) any shares of Buyer Common Stock
must be held indefinitely and Rollover Seller must continue to bear the economic
risk of the investment in the shares of Buyer Common Stock unless such shares
are subsequently registered under the Act and such state or non U.S. securities
laws or an exemption from such registration is available, (iv) Rule 144
promulgated under the Act (“Rule 144”) is not presently available with respect
to sales of any shares of Buyer Common Stock and Buyer has made no covenant to
make Rule 144 available and Rule 144 is not anticipated to be available in the
foreseeable future, (v) when and if any shares of Buyer Common Stock may be
disposed of without registration in reliance upon Rule 144, such disposition can
be made only in limited amounts and in accordance with the terms and conditions
of such Rule, (vi) if the exemption afforded by Rule 144 is not available,
public sale of the shares of any shares of Buyer Common Stock without

 

- 3 -



--------------------------------------------------------------------------------

 

registration will require the availability of an exemption under the Act,
(vii) restrictive legends in the form set forth in the Stockholders Agreement
shall be placed on the certificate representing the shares of any shares of
Buyer Common Stock issued to Rollover Seller and (viii) a notation shall be made
in the appropriate records of the Buyer indicating that the shares of any such
shares are subject to restrictions on transfer and, if Buyer should in the
future engage the services of a stock transfer agent, appropriate stop-transfer
instructions will be issued to such transfer agent with respect to any such
shares.

 

  (iv) Accredited Investor. Rollover Seller is an “accredited investor” as such
term is defined in Rule 501(a) promulgated under the Act.

 

  (v) Shareholder’s Experience. (A) Rollover Seller’s financial situation is
such that Rollover Seller can afford to bear the economic risk of holding the
Issued Shares, if any, and Issued Options ( and any Exercise Shares), if any,
for an indefinite period of time, (B) Rollover Seller can afford to suffer
complete loss of his investment in the Issued Shares, if any, and Issued Options
( and any Exercise Shares) and (C) the Rollover Seller’s knowledge and
experience in financial and business matters are such that Rollover Seller is
capable of evaluating the merits and risks of Rollover Seller’s investment in
the Issued Shares, if any, and Issued Options ( and any Exercise Shares).

 

  (vi) Access to Information. Rollover Seller represents and warrants that
Rollover Seller has been granted the opportunity to ask questions of, and
receive answers from, representatives of Buyer concerning the terms and
conditions of the [Share Exchange][and] [Option Exchange] and to obtain any
additional information that Rollover Seller deems necessary to verify the
accuracy of the information so provided.

 

  (vii)

Investment Intent. Rollover Seller is acquiring the Issued Shares, if any, and
Issued Options (and Rollover Seller will acquire any Exercise Shares), if any,
solely for Rollover Seller’s own account for investment and not with a view to
or for sale in connection with any distribution thereof. Rollover Seller agrees
that Rollover Seller will not, directly or indirectly, offer, transfer, sell,
pledge, hypothecate or otherwise dispose of any of the shares of (or options to
acquire) Buyer Common Stock (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of any shares of Buyer Parent Common Stock), except in
compliance with (i) the Act and the rules and regulations of the Securities and
Exchange Commission thereunder, (ii) applicable state and non-U.S. securities or
“blue sky” laws and (iii) the provisions of this

 

- 4 -



--------------------------------------------------------------------------------

 

Agreement, any applicable Stock Option Agreement and the Stockholders Agreement,
as applicable.

 

  (b) Representations and Warranties of Buyer. Buyer represents and warrants as
follows:

 

  (i) Corporate Form. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has (and,
immediately following the Effective Time, will have) all requisite corporate
power and authority to own or lease and operate its properties and to carry on
its business as now conducted.

 

  (ii) Corporate Authority, etc. Buyer has (and, immediately prior to the
Closing Date, will have) all requisite corporate power and authority to enter
into this Agreement and to perform all of its obligations hereunder and to carry
out the transactions contemplated hereby and Buyer has (and, immediately prior
to the Closing Date, will have) all requisite corporate power and authority to
issue the securities issued to Rollover Seller hereunder.

 

  (iii) Actions Authorized. Buyer has taken all corporate actions necessary to
authorize it to enter into this Agreement and, prior to the Closing Date, will
have taken all corporate actions necessary to authorize it to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by Buyer and, assuming due
authorization, execution and delivery of this Agreement by Rollover Seller,
constitutes a legal, valid and binding obligation of Buyer enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

 

  (iv) No Conflicts. Other than as provided for in the Purchase Agreement and
the disclosure schedules thereto, none of the execution, delivery or performance
of this Agreement or the consummation of the transactions contemplated hereby,
by Buyer will conflict with the certificate of incorporation or the by-laws of
Buyer or result in any breach of, or constitute a default under any contract,
agreement or instrument to which Buyer is a party or by which it or any of its
respective assets is bound.

 

  (v)

Securities issued to Trimaran. As of the Closing, [    ] shares of Buyer Common
Stock will be issued and outstanding (after giving

 

- 5 -



--------------------------------------------------------------------------------

 

effect to the transactions contemplated by the Purchase Agreement and the
exchange agreements entered into by the Rollover Sellers (as defined in the
Purchase Agreement)). The only class or type of equity in Buyer issued by Buyer
to Trimaran Pollo Partners, L.L.C. and its affiliates as of the Closing are
shares of Buyer Common Stock.

 

5. Miscellaneous.

 

  (a) Amendments and Modifications; Waivers. This Agreement may be amended,
modified or supplemented, and any provision hereof may be waived, at any time
only by an instrument in writing duly executed by the Buyer and Rollover Seller.
At any time prior to the Closing, the Buyer, with respect to any term or
provision hereof to which it is entitled to the benefits, and Rollover Seller,
with respect to any term or provision hereof to which Rollover Seller is
entitled to the benefits, may (i) extend the time for the performance of any of
the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document, certificate or writing delivered pursuant hereto or (iii) waive
compliance with any obligation, covenant, agreement or condition contained
herein.

 

  (b) Effectiveness; Entire Agreement; Assignment. This Agreement shall not be
effective until, and shall become effective and binding upon the parties hereto
upon, the execution and delivery hereof by the Buyer and Rollover Seller. The
Purchase Agreement, the Related Documents and this Agreement shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and shall supersede all prior agreements and understandings, both written
and oral, among such parties or any of them with respect to the subject matter
hereof. This Agreement shall not be assigned by operation of Law or otherwise;
provided, however, that the Buyer may assign its rights and obligations to any
Affiliate of the Buyer (unless to do so would restrict or delay the consummation
of the transactions contemplated by this Agreement), but no such assignment
shall relieve the Buyer of its obligations hereunder. Notwithstanding the
foregoing, the Buyer may assign its rights hereunder for collateral purposes
only, to any of the Buyer’s financing sources that originally provides financing
in connection with the transactions contemplated by this Agreement and the
Purchase Agreement (or any such financing sources’ successors or permitted
assigns and any other secured lenders that may refinance any such financings),
provided that no such assignment shall relieve the Buyer of its obligations
hereunder.

 

  (c)

Applicable Law. This Agreement shall be governed by and construed in accordance
with the Laws of the State of New York, regardless of the Laws that might
otherwise govern under applicable principles of conflict

 

- 6 -



--------------------------------------------------------------------------------

 

or choice of Law (other than Section 5-1401 of the New York General Obligations
Law).

 

  (d) Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at Law would exist and damages would be difficult to determine,
and that the parties hereto shall be entitled to specific performance of the
terms hereof, in addition to any other remedy available at Law or in equity.

 

  (e) Notices. All notices, requests, claims, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given (i) when received, if delivered personally,
(ii) when transmitted, if by facsimile (which is confirmed) (iii) upon receipt,
if by registered or certified mail (postage prepaid, return receipt requested)
or (iv) the day after it is sent, if sent for next-day delivery to a domestic
address by overnight mail, to the relevant parties hereto at the following
addresses:

If to the Buyer, to:

Chicken Acquisition Corp.

c/o Trimaran Fund Management, L.L.C.

622 Third Avenue, 35th Floor

New York, New York 10017

Attention: Steven A. Flyer

Facsimile: (212) 885-4350

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attention: Eileen T. Nugent, Esq.

                  Thomas W. Greenberg, Esq.

Facsimile: (212) 735-2000

If to Rollover Seller, to:

[Rollover Seller]

[Address]

Attention:

Facsimile:

 

- 7 -



--------------------------------------------------------------------------------

With copies to:

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10022

Attention: Gregory A. Gilbert

Facsimile: (212) 326-2061

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

 

  (f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

  (g) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, each of which shall remain in full force and effect. If any
one or more of the provisions contained in this Agreement or in any other
instrument referred to herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, then to the maximum extent permitted by
Law, such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement or any other such instrument. Furthermore, in lieu
of any such invalid or unenforceable term or provision, the parties hereto
intend that there shall be added as a part of this Agreement a valid and
enforceable provision as similar in terms and commercial effect to such invalid
or unenforceable provision as shall be possible.

 

  (h) Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and nothing in this Agreement, express or
implied, is intended by or shall confer upon any other Person or Persons any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement. Any Person who is a beneficiary of any of the aforementioned
provisions shall be entitled to enforce his rights thereunder.

 

  (i) Interpretation. Except as otherwise provided herein, no reference in this
Agreement to “reasonable best efforts” or “all reasonable efforts” shall require
a Person obligated to use such efforts to incur out-of-pocket expenses or
indebtedness or, except as expressly provided herein, to institute litigation or
to consent generally to service of process in any jurisdiction. As used herein,
the term “including” shall mean “including without limitation.”

 

- 8 -



--------------------------------------------------------------------------------

[remainder of page intentionally left blank]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Exchange
Agreement as of the date first above written.

 

ROLLOVER SELLER:

By:

      

Name:

 

Title:

BUYER:

CHICKEN ACQUISITION CORP.

By:

      

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT A

Stockholders Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Stock Option Agreement

[Options Fully Vested]

Term of Options not less than [            ]

 

- 12 -